POLLOCK, J.:
Epitomized Opinion
Plaintiff was a passenger] in the front seat of an automobile which Collided with ali electric car of defendant. Plaintiff w»s injured and sued • defendant for damages. Thei j verdict'-in the Common Pleas Court was for defendant. The evidence disclosed that as the ' automobile approached ■ the crossing, plaintiff told the driver that; no electric car was in sight. The Court of Appeals in affirming the judgment of the lower court held that:
1. When, a passenger helped the driver keep a lookout fox’ dangers, it was not prejudicial error for the trial court to charge that if by the exercise of ordinary care plaintiff could have learned of the approach of a street car in time to have warned the driver and prevented a collision, she was guilty of contributory negligence in failing -to warn the driver.